DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 June 2022 has been entered. Claims 1-20 remain pending in the application.  The Examiner’s amendment authorized on 14 June 2022 is being entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 11 have been considered but are moot because the examiner’s amendment nullifies the arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 September 2019 was found to be missing some dates for the disclosed foreign references.  This IDS is being corrected by the addition of the dates to the form.  This response takes the place of the initial consideration.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lana Kuchinski on 14 June 2022.
The application has been amended as follows: 
1. (Currently Amended) A removable stator plate for a high-pressure valve for an analytical instrument, wherein said stator plate comprises:
a first side and an opposing second side, with the first side having a first outside diameter and a first plurality of openings arranged in a circular pattern proximal to an outside edge of the first side, each of the first plurality of openings adapted to be removably sealed to a tube having a longitudinal axis perpendicular to the first side and the second side, and the second side having a second outside diameter that is the same as the first outside diameter and a second plurality of openings arranged in a circular pattern proximal to a center of the second side wherein the second side is adapted to sealingly engage with one side of a rotor seal of the high- pressure valve, and wherein the stator plate is adapted to be removably attached to a body of the high-pressure valve; and a plurality of passageways therethrough wherein each of the passageways provides fluid communication between at least one opening on the first side and at least one opening on the second side of said stator plate, and wherein said stator plate comprises a plurality of layers bonded together.
8. (Currently Amended) A liquid chromatography system comprising:
a valve comprising:
a mounting plate having a first side and a second side, and having a plurality of openings therethrough, wherein each of the plurality of openings is adapted to removably receive tubing in the first side of said mounting plate; and
a disc-shaped stator plate having a first side entirely parallel to a second side, wherein the first side of said stator plate is adapted to engage with the second side of said mounting plate, wherein said stator plate has a plurality of input openings in the first side arranged proximal to an outside edge of the first side and a plurality of output openings in the second side of said stator plate arranged proximal to a center of the second side wherein said stator plate and said mounting plate are removably attached to one another, and wherein the stator plate defines a plurality of fluid pathways extending between the plurality of input openings and the plurality of output openings.
11. (Currently Amended) A stator assembly for a high-pressure valve comprising:
a mounting plate having a first side and a second side, and having a plurality of openings therethrough, wherein a first side of each of the plurality of openings is located in the first side of said mounting plate and is adapted to removably receive tubing therein; and
a stator plate having a first side having a first outside diameter and an opposing second side having a second outside diameter that is the same as the first outside diameter, wherein the first side is entirely parallel to the second side, wherein the first side of said stator plate and the second side of said mounting plate are adapted to sealingly engage with one another, wherein said stator plate has a first plurality of openings in the first side of the stator plate arranged proximal to an outside edge of the first side and a second plurality of openings in the second side of said stator plate arranged proximal to a center of the second side, the stator plate defining a plurality of fluid pathways extending between the first plurality of openings and the second plurality of openings, and wherein said mounting plate and said stator plate are adapted to be removably attached to one another, and wherein the first side of the stator plate and the openings of the mounting plate are adapted to allow tubing to be removably and sealingly attached to the first side of the stator plate with at least a portion of the tubing extending through the openings of the mounting plate.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
[0051]		FIG. [[11]]13 is an enlarged cross-sectional view of a stator plate and mounting device in another embodiment in accordance with the present disclosure.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious a tube having a longitudinal axis perpendicular to the first side and the second side or the first side of the stator plate is entirely parallel to the second side of the stator plate, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753       
                                                                                                                                                                                                 /CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753